Case 1:20-cv-02310-PAC Document 12
                                11 Filed 09/21/20
                                         09/18/20 Page 1 of 1




                                    9/21/2020
                                    Discovery is extended for 90
                                    days. The September 22nd
                                    conference is adjourned to
                                    December 9, 2020 at 11:45 AM.
                                    SO ORDERED.
